NON-FINAL OFFICE ACTION
This non-final office action addresses U.S. Application No. 16/448,339, which is a broadening reissue application of U.S. Application No. 15/074,912 (hereinafter the “912 Application"), entitled ELECTROMAGNETIC RELAY, which issued as U.S. Patent No. 9,711,311 (hereinafter the “311 Patent") on July 18, 2017.
The status of the claims is as follows:
Claims 1-12 are pending and examined herein.
Claims 1-12 are rejected.

I.	STATUS OF CLAIMS
The 935 Patent issued with claims 1-10.
Applicant filed a preliminary amendment on June 21, 2019 (hereinafter the "2019 Preliminary Amendment") along with the filing of the present application.  In the 2019 Preliminary Amendment, claims 1-10 were unchanged and new claims 11 and 12 were added.
Therefore, claims 1-12 are pending and will be examined herein.

II.	PRIORITY
Examiners acknowledge that the present application is a reissue of the 912 Application, now the 311 Patent.  Examiners further acknowledge the Applicant’s claim of foreign priority to JP2015-078645, filed April 7, 2015.


III.	REJECTIONS UNDER 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

	Rejections Based on Improper Broadening
Claims 11-12 are rejected under 35 U.S.C. §251 because they do not comply with the original patent requirement.  As provided in §251, the Director shall issue reissue the patent for the invention disclosed in the “original patent.”  To meet the original patent requirement, the specification of the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” See Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014).  “[I]t is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.”  Id.  Specifically, the invention now being claimed in reissue must be expressly disclosed in the specification of the original patent.  Id. at 1363.1  Based on these decisions, Examiners find this analysis involves a simple two-step process: 
(1) determine what is the new invention now being claimed, i.e., how have the claims been broadened, and 

As to step (1), Examiners find that the original patent claims have been broadened via the addition of new claim 11 and 12 such that only “a fixed contact” is now required as opposed to patented claims 1-10 which require “a pair of fixed contacts arranged along a first direction.  Thus, the Examiners find the new invention now covered by claims 11 and 12 includes a new class of electromagnetic relays that use only a single fixed contact design.  Examiners this change is substantial as differences between single and multiple fixed contact designed relays would have substantially distinct design considerations.
As to step (2), Examiners do not find any support, discussion or suggestion in the 311 Patent for a single contact type electromagnetic relay.  First, as patented, claims 1-10 of the 311 Patent recites the electromagnetic relay comprising … “a pair of fixed contacts arranged along a first direction…”  Furthermore, the only generally embodiment and all discussions thereof in the 311 Patent explicitly discloses the electromagnetic relay having two fixed contacts.  See 311 Patent, note Abstract, all figures and full disclosure.  Specifically see the 311 Patent at FIGS. 1-16, fixed contacts 31 and 31, see SUMMARY at col. 1, line 27 and further see disclosure at col. 3, line 49.  Finally, the directional aspects of the invention as claimed and argued by Applicant for patentability2 are defined on the basis of two fixed contacts.  See 311 Patent at col. 6, lines 14-19 (“first direction D1 means the direction in which fixed contacts 31 and 32 are arranged, second direction D2 means the direction in which movable contacts 391 and 392 face (oppose) fixed contacts 31 and 32”).  However, Examiners do not find any embodiment or discussion of an electromagnetic relay having only a single fixed contact.  Nor do Examiners find any direction to modify the two fixed contact electromagnetic relay in favor of a single fixed contact design.  Accordingly, Examiners do not find unequivocal support for an electromagnetic relay having only a single fixed contact.
In view of the forgoing, since Examiners find the new scope of claims 11 and 12 cover a new invention not unequivocally supported in the 311 Patent, Examiners conclude claims 11 and 12 fail the original patent requirement and thus are rejected under 35 U.S.C. §251.

IV.	REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The reissue declaration filed June 21, 2019 (hereinafter the "2019 Reissue Declaration”) is acknowledged.  However, Examiners object to this error statement on the basis that Examiners find that the 2019 Reissue Declaration fails to state a proper error in the claims on which to base this reissue.  
While Examiners recognize the statements in the 2019 Reissue Declaration that Applicant notes the statement that the present application is a broadening reissue to the extent that new claim 11, does not recite “a pair of fixed contacts,” Examiners do not find this statement sufficient.  Rather a proper statement as provide in the rule above must first identify a claim to which Applicant seeks to broaden.  Furthermore, a proper error statement must identify a single word, phrase, or expression in the specification or in an original claim in the underlying patent, i.e., the 935 Patent, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP §1414(II).  While Examiners recognize the Applicant’s attempt to state an error in the limitation regarding “a pair of fixed contacts,” Examiners find that this error raises an issue regarding the original patent requirement discussed above and thus may not be a proper error on which to base this reissue.
Thus, Applicant is required to provide a new declaration with a statement of error with respect to 311 Patent identifying the claim Applicant seeks to broaden and further identify an “a single word, phrase, or expression” from this claim and how this error renders the 311 Patent partially or wholly inoperative or invalid.

V.	REJECTIONS – 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Rejections Based on Defective Oath/Declaration
Claims 1-12 and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See also 37 C.F.R. §1.175. The nature of the defects in the 2019 Reissue Declaration is set forth in the discussion above.

VI.	CLAIM REJECTIONS – 35 U.S.C. §112 (1st ¶)
The following is a quotation of pre-AIA  35 U.S.C. §112 (1st ¶):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Written Description Rejections
Claims 6-9 are rejected under pre-AIA  35 U.S.C. §112 (1st ¶), as failing to comply with the written description requirement as containing new matter.  These claims contain subject matter which was not described in the specification of the 912 Application, as filed, in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the 912 Application was filed, had possession of the claimed invention.
Regarding these claims, Examiners first find that the electromagnetic relay as disclosed in the 311 Patent (See 311 Patent FIGS. 2 and 4, reprinted below) has two 

    PNG
    media_image1.png
    815
    518
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    410
    393
    media_image2.png
    Greyscale

311 Patent FIG. 2						FIG. 4
yokes.  As shown in these figures, first yoke 62 contacts magnet 61.  Further, a second yoke 24 is located on the opposite side of the relay and contacts the spring member 35 and receives the core 231.  Yoke 24 does not contact the magnet 61 as shown.  Thus, the 311 Patent as filed as the 912 Application disclose two yokes, one yoke connected to the magnet and one yoke connected to the movable spring.
A.	Claim 6
Claim 1 recites “a yoke in contact with the magnet” which based on these figures and disclosure would correspond to yoke 62.  Claim 6, which depends from claim 1, recites “an opposite end of the movable spring is connected to the yoke.”  However, claim 6 thus implies the same yoke is both connected to the magnet and to the movable spring.  Examiners do not find a disclosure of the same yoke contacting both the magnet and movable spring and thus lacks a written description.  Since this claim was added after the filing of the 912 Application,3 this claim contains new matter to the 912 Application as filed.
B.	Claim 7
Claim 1 recites “a yoke in contact with the magnet” which based on these figures and disclosure would correspond to yoke 62.  Claim 7, which depends from claim 1, recites “the yoke including an aperture that receives a portion of the core.”  However, claim 7 thus implies the same yoke is both connected to the magnet and receiving a portion of the core.  Examiners do not find a disclosure of the same yoke contacting both the magnet and receiving the core and thus this feature lacks a written description.  Since this claim was added after the filing of the 912 Application as noted above, this claim contains new matter to the 912 Application as issued as filed.
C.	Claim 8
Claim 1 recites “a yoke in contact with the magnet” which based on these figures and disclosure would correspond to yoke 62.  Claim 8, which depends from claim 1, recites “said movable spring comprising an L-shaped spring member, a first leg of said L-shaped spring member connected to said yoke.”  However, claim 8 thus implies the same yoke is both connected to the magnet and connected to the movable spring.  Examiners do not find a disclosure of the same yoke contacting or connected to both the magnet and the movable spring and thus this feature lacks a written description.  Since this claim was added after the filing of the 912 Application as noted above, this claim contains new matter to the 912 Application as issued as filed.
D.	Claim 9
Claim 1 recites “a yoke in contact with the magnet” which based on these figures and disclosure would correspond to yoke 62.  Claim 9, which depends from claim 1, recites “one end of said movable spring being connected to one leg of said yoke.”  However, claim 9 thus implies the same yoke is both contacts the magnet and is connected to the movable spring.  Examiners do not find a disclosure of the same yoke contacting the magnet and connected to the movable spring and thus this feature lacks a written description.  Since this claim was added after the filing of the 912 Application as noted above, this claim contains new matter to the 912 Application as issued as filed.

VII.	DRAWING OBJECTIONS
The drawings are objected to under 37 C.F.R. §1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the new matter identified above in claims 6-9 must be must be shown or the features canceled from the claims.  No new matter should be entered.  Corrected drawing sheets in compliance with 37 C.F.R. §1.173 are required in reply to the Office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance.

VIII.	CLAIM INTERPRETATION
After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiners, the Examiners find the following lexicographic definitions (either express or implied) that Applicant has defined with the required clarity, deliberateness, and precision with regard to pending and examined claims (See MPEP §2111.01(IV)):
first direction: “means the direction in which fixed contacts 31 and 32 are arranged” (See 311 Patent col. 6, lines 15-16),
second direction: “means the direction in which movable contacts 391 and 392 face (opposed) fixed contacts 31 and 32” (See 311 Patent col. 6, lines 16-18), and
third direction: “is orthogonal to the first direction D1 and second direction D2 (See 311 Patent col. 6, lines 18-19).
The Examiners further find that because the pending and examined claims herein recite neither “step for” nor “means for” nor any substitute therefore, the examined claims fail Prong (A) as set forth in MPEP §2181(I).  Because all examined claims fail Prong (A) as set forth in MPEP §2181(I), the Examiners conclude that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. § 112 6th paragraph because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Because of the Examiners’ findings above that Applicant has acted as its own lexicographer, first direction, second direction and third direction as recited in the claims will have the definitions in the claims as provided in the specification of the 311 Patent.  Furthermore, because the remaining limitations of the pending and examined claims do not invoke 35 U.S.C. §112, 6th paragraph, the remaining limitations of the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).

IX.	CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Anticipation Rejections Applying Yamashita
Claims 1-4 and 10 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0028418 to Yamashita et al. (hereinafter “Yamashita”).
Regarding claim 1, Yamashita discloses an electromagnetic relay (See Yamashita FIGS. 2 and 4, reprinted below), comprising:

    PNG
    media_image3.png
    798
    430
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    775
    447
    media_image4.png
    Greyscale

Yamashit FIG. 2			Yamashita FIG. 4
an exciting coil (See Yamashita FIGS. 2 and 4 above, coil 2); 
a pair of fixed contacts arranged along a first direction (See FIGS. 2 and 4 above, contacts 57 on touch piece 55.  First directions along y-axis); 
a movable spring which comes into contact with or moves away from the pair of fixed contacts in response to current to the exciting coil being turned on or off (See FIGS. 2 and 4 above, movable spring 52); 
a magnet which prolongs an arc generated between the pair of fixed contacts and the movable spring (See FIGS. 2 and 4 above, either one of magnets 76); and 
a yoke in contact with the magnet (See FIGS. 2 and 4 above, yoke 75), 
wherein the magnet is adjacent to the pair of fixed contacts along a second direction orthogonal to the first direction, and is adjacent to the exciting coil along a third direction orthogonal to the first direction and to the second direction, and the yoke is adjacent to the pair of fixed contacts along the third direction when the yoke is in contact with the magnet (See FIGS. 2 and 4 above, first direction along y-axis, second direction along x-axis and third direction along z-axis provides the recited relationships.  Note magnet 76 and yoke 75 are adjacent these axes as recited). 
Regarding claim 2, Yamashita discloses the relay of claim 1 and further wherein the yoke includes a pair of adjacent portions that are adjacent to the pair of fixed contacts, and is provided with a cutout between the pair of adjacent portions (See FIG. 2 above yoke 75 includes side portions 78 and cutouts for alignment pins 74). 
Regarding claim 3, Yamashita discloses the relay of claim 1 and further wherein the yoke is longer than a distance between the pair of fixed contacts in the first direction (See FIGS. 2 and 4 above, note width of yoke is longer than moving distance of movable contacts 62). 
Regarding claim 4, Yamashita discloses the relay of claim 1 and further comprising: a case that stores the exciting coil, the pair of fixed contacts, and the movable spring, wherein the case is provided with a recess that opens outwardly at a position adjacent to the exciting coil in the third direction, the magnet is stored in the recess, and the yoke is in contact with an outer surface of the case when the yoke is in contact with the magnet (See FIGS. 2 and 4 above, case 5 which reads on the recited features). 
Regarding claim 10, Yamashita discloses the relay of claim 1 and further comprising an armature attached to a portion of the movable spring, said armature being configured to move into and out of contact with said exciting coil in a direction substantially the same as a direction of movement of said movable spring towards and away from contact with the pair of fixed contacts (See FIGS. 2 and 4, armature 65).

Anticipation Rejections Applying Iwamoto
Claims 11 and 12 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0313737 to Iwamoto et al. (hereinafter “Iwamoto”).
Regarding claim 11, Iwamoto discloses an electromagnetic relay (See Iwamoto FIG. 1, reprinted below), comprising:

    PNG
    media_image5.png
    573
    534
    media_image5.png
    Greyscale

Iwamoto FIG. 1
an exciting coil (See Iwamoto FIG. 1 above, coil in electromagnetic unit 30); 
a fixed contact (See FIG. 1 above, contact 11); 
a movable contact provided on a movable spring that bends around a fixed portion to move the movable contact along a path toward or away from the fixed contact in response to energizing of the exciting coil (See FIG. 1 above, movable contacts 21 on movable spring 20); 
a yoke adjacent to the fixed contact and the movable contact and extending along said path on a side of the movable contact opposite to said fixed portion (See FIG. 1 above, yoke 60, a portion of which extends as recited in the claim); and 
a magnet connected with the yoke, the magnet and the yoke generating a flux proximate the movable contact and the fixed contact, wherein the magnet is positioned proximate to the fixed contact and the movable contact in a direction along said path (See FIG. 1 above, magnet 50).
Regarding claim 12, Iwamoto discloses the relay of claim 11 and further wherein the yoke is longer than a distance between the fixed contact and the movable contact in said direction when the movable contact is disconnected from the fixed contact (See FIG. 1 above, length of yoke 60 is longer than moveable distance of movable contact 21).    


Anticipation Rejections Applying Hiraiwa
Claims 1, 3 and 5 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0159837 to Hiraiwa et al. (hereinafter “Hiraiwa”).
Regarding claim 1, Hiraiwa discloses an electromagnetic relay (See Yamashita FIG. 4, reprinted below), comprising:

    PNG
    media_image6.png
    507
    810
    media_image6.png
    Greyscale

Hiraiwa FIG. 4
an exciting coil (See Hiraiwa FIG. 4 above, coil 202 as part of device surrounding core 21); 
a pair of fixed contacts arranged along a first direction (See FIG. 4 above, contacts 204a and 204b.  First directions along Y1-Y2-axis); 
a movable spring which comes into contact with or moves away from the pair of fixed contacts in response to current to the exciting coil being turned on or off (See FIG. 4 above, movable spring 30); 
a magnet which prolongs an arc generated between the pair of fixed contacts and the movable spring (See FIG. 4 above and FIG. 5, reprinted below, either one of magnets 23a, 23b and 23c); and 

    PNG
    media_image7.png
    584
    394
    media_image7.png
    Greyscale

Hiraiwa FIG. 5
a yoke in contact with the magnet (See FIGS. 4 and 5 above, yoke 24), 
wherein the magnet is adjacent to the pair of fixed contacts along a second direction orthogonal to the first direction, and is adjacent to the exciting coil along a third direction orthogonal to the first direction and to the second direction, and the yoke is adjacent to the pair of fixed contacts along the third direction when the yoke is in contact with the magnet (See FIGS. 4 and 5 above, first direction along y-axis, second direction along Z1-Z2-axis and third direction along X1-X2-axis provides the recited relationships.  Note magnet 23a, 23b or 23c and yoke 24 are adjacent these axes as recited). 
Regarding claim 3, Hiraiwa discloses the relay of claim 1 and further wherein the yoke is longer than a distance between the pair of fixed contacts in the first direction (See FIGS. 4 and 5 above, note width of yoke 24 is longer than moving distance of movable contacts on spring 30). 
Regarding claim 5, Hiraiwa discloses the relay of claim 1 and further wherein 
the movable spring opposes the pair of fixed contacts in the second direction (See FIGS. 4 and 5 above, note movable spring 30 and contacts 204a and 204b), and 
the magnet has: a first pole which is in contact with the yoke; and a second pole which opposes the exciting coil, and the magnet is adjacent to the pair of fixed contacts on an opposite side to the movable spring, and is capable of generating a magnetic flux in the third direction between the movable spring and the pair of fixed contacts (See FIG. 8B, reprinted below, note magnet 23a which reads on the recited positioning and generates flux in the third direction/X1-X2-axis).

X.	ALLOWABLE SUBJECT MATTER
While claims 6-9 are rejected under 35 U.S.C. §251 and §112 as provided above, these claims are nevertheless allowable over the prior art of record herein.  .  Regarding these claims, the prior art does not show or teach the new matter recited in each of these claims.  For example, regarding claim 6, the prior art of record herein does not show or the yoke in contact with the magnet and further wherein the yoke is connected to the movable spring.  Regarding claim 7, the prior art of record herein does not show or teach the yoke in contact with the magnet and further wherein the yoke includes an aperture that receives a portion of the core.  Regarding claim 8, the prior art of record herein does not show or teach the yoke in contact with the magnet and further the yoke connected to the first leg of the spring member.  Regarding claim 9, the prior art of record herein does not show or teach the yoke in contact with the magnet and further the yoke comprising a generally L-shaped member having two legs, one leg of the yoke connected to the spring member.

XI.	PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 311 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

XII.	INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XIII.	CONCLUSION
Claims 1-12 are pending and examined.
Claims 1-12 are rejected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See also Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346 at 1351 (Fed. Cir. 1029, precedential) (For broadening reissue claims, “the specification of the original patent must do more than merely suggest or indicate the invention recited in the reissue claims,” rather “it must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.”).
        2 See Applicant’s arguments during prosecution of the 912 Application on January 17, 2017, page 8 (Applicants additionally submit that the various directional recitations set forth in Applicant’s pending claim 1 are not disclosed or rendered obvious by the disclosure of Iwamoto et al.”)
        3 See prosecution of the 912 Application, claims 5-10 were filed July 17, 2017 whereas the 912 Application was filed March 18, 2016.